Exhibit 10.1

 

Rule 10b5-1 Stock Selling Plan
Water Pik Technologies, Inc. Common Stock

 

THIS STOCK SELLING PLAN (the “Plan”) is executed
by                       (“Executive”), an executive officer and stockholder of
Water Pik Technologies, Inc. (“Water Pik”) to meet the requirements of Rule
10b5-1 under the Securities Exchange Act of 1934, as amended.

 


RECITALS

 

A. Pursuant to the terms of the Water Pik Stock Acquisition and Retention
Program (“SARP”) provisions of the Water Pik Employee Stock Purchase Plan
(“ESPP”), Executive purchased shares of Water Pik Common Stock (the “Purchased
Shares”) through loans from Water Pik (the “SARP Loans”) and received matching
grants of restricted shares of Water Pik Common Stock (the “Restricted Shares”)
as set forth on Annex A attached to this Plan.  All terms not otherwise defined
in this Plan shall have the meanings set forth in the ESPP/SARP plan document.

 

B. Pursuant to the terms of the SARP, Executive is permitted to repay all or
part of any SARP Loan by tendering Purchased Shares to Water Pik, with such
Purchased Shares being valued at the average of the high and low trading prices
of Water Pik Common Stock on the business day preceding the tender of such
Purchased Shares by Executive (“Fair Market Value,” as more particularly defined
in the ESPP/SARP plan document).

 

C. Pursuant to the terms of the SARP, Executive is permitted to use Restricted
Shares, valued as set forth under Section B above, to satisfy any withholding or
other tax required by law to be withheld by Water Pik with respect to any income
recognized upon the lapse of restrictions applicable to the Restricted Shares.

 

D. Since the receipt of Purchased Shares or Restricted Shares by Water Pik for
the foregoing purposes does not require involvement of a broker or other
third-party trustee, Water Pik has agreed to administer this Plan according to
its terms without acknowledging any influence from Executive other than as
permitted under this Plan.

 


AGREEMENT

 

In consideration of the foregoing, Executive agrees to enter into this Plan in
accordance with the following terms and conditions:

 

1.  Trading Plan.

 

Executive requests that Water Pik execute the Trading Plan set forth on Annex B
with respect to Executive’s Purchased Shares and Restricted Shares.  No
transactions may occur under this Plan until at least thirty (30) days have
elapsed following the Execution Date.

 

1

--------------------------------------------------------------------------------


 

2.  Term.

 

This Plan shall become effective on the date executed by the Executive (the
“Effective Date”).  This Plan shall be terminated and/or suspended as follows:

 

(a)            Termination.  This Plan shall terminate on the earlier to occur
of:

(i)

 

                  (date);

(ii)

 

Executive’s death;

(iii)

 

one day prior to completion of any merger, acquisition or reorganization in
which Water Pik’s stock is exchanged or converted;

(iv)

 

satisfaction of all trading objectives set forth in Annex B; or

(v)

 

written notice by the Executive to Water Pik; provided, however, that such
notice may not be provided earlier than six(6) months after the Effective Date
of this Plan or during any “blackout period” with respect to trading in Water
Pik stock.

 

(b)           Suspension.  This Plan shall be suspended in the event of:

 

(i)

 

any sale or tender which would violate Section 16 or Rule 144 of the Securities
and Exchange Commission (“SEC”) or any other federal or state law or regulation;

(ii)

 

a vote of Water Pik’s Board of Directors to suspend all trading in Water Pik
Common Stock; or

(iii)

 

the commencement of a secondary public offering by Water Pik, in which case the
suspension shall last for the duration of any insider “blackout” period imposed.

 

3.  Covenants.

 

Executive acknowledges and agrees that he/she:

 

(a)                                  is entering into this Plan in good faith,

(b)                                 is not currently in possession of any
material non-public information regarding Water Pik,

(c)                                  will not exert any influence over how, when
or whether to effect sales or tenders of shares under this Plan subsequent to
the Effective Date and during the time period the Plan remains in effect,

(d)                                 is not, to the best of his or her knowledge,
subject to any contractual restriction or other obligation that would prevent
Water Pik from administering this Plan in accordance with its terms, and

(e)                                  is subject to Water Pik’s insider trading
policy, as supplemented and amended from time to time (the “Policy”).

 

2

--------------------------------------------------------------------------------


 

4.  Filing of Plan.

 

Executive agrees to file a copy of this Plan with the Secretary of Water Pik. 
Executive further acknowledges and agrees that a copy of this Plan may be filed
by Water Pik with the SEC and disclosed in reports filed by Water Pik with the
SEC in the event Water Pik determines it is necessary or prudent to do so.

 

5.  Advice.

 

Executive acknowledges responsibility for consulting with Executive’s own
advisors as to the legal, tax, business, financial and related aspects of, and
has not relied upon Water Pik or any person affiliated with Water Pik in
connection with, Executive’s adoption and implementation of this Plan. 
Executive acknowledges that Water Pik is not acting as a fiduciary or an advisor
for Executive.

 

 

IN WITNESS WHEREOF, this Plan is executed and effective as of the date set forth
under Executive’s signature below.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

(Type name here)

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

Receipt of this Plan is acknowledged
as of                                    
Water Pik Technologies, Inc.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

STATE OF                   

COUNTY OF               

 

On this        day of                       , appeared before me in person the
above-named person,                                    , who acknowledged the
above to be his/her signature and that he/she signed the above instrument as his
voluntary act and deed, and for the uses and purposes therein set forth.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

(seal)

 

 

My Commission expires:                       

 

3

--------------------------------------------------------------------------------


 

Annex A

 

Purchased and Restricted Shares under SARP Loans

For:

(Name of Executive)

 

 

Date of Share Purchase
and SARP Loan

 

Number of Purchased
Shares

 

Number of Restricted
Shares

 

   /   /    (“Loan No. 1”)

 

 

 

 

 

   /   /    (“Loan No. 2”)

 

 

 

 

 

   /   /    (“Loan No. 3”)

 

 

 

 

 

   /   /    (“Loan No. 4”)

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Annex B

 

Trading Plan

For:

(Name of Executive)

 

5

--------------------------------------------------------------------------------